LILLEHAUG, J.
(dissenting).
Today the majority decides that Jennifer Axelberg must lose her right to drive, even if she drove impaired to save her life or escape serious injury. The majority asserts that this outcome is required because the Legislature has tied the judiciary’s hands. In my view, the majority has manufactured and applied its own bindings. Because there is room for justice in this case, I respectfully dissent.
I.
The majority’s statement of facts is accurate, but the key points bear retelling. During an argument, Jennifer Axelberg’s spouse hit her twice in the head. He had her cell phone. She took refuge in their car. She would have stayed there, but her enraged attacker climbed onto the hood and broke the windshield. At 2 a.m. in the isolated woods, her only alternative was to start the car and drive away from him. Even then, her attacker pursued her on foot. Axelberg drove less than a mile to reach a place of relative safety. The incident ended there when law enforcement arrived. Axelberg was arrested for driving while impaired, and her husband was arrested for domestic assault and disorderly conduct.
Axelberg was a victim of the crime of domestic violence. Although she drove while impaired, she has a strong defense that she acted only as necessary to avoid death or serious injury. And yet the Commissioner of Public Safety1 revoked Axel-berg’s license and pursued revocation upon judicial review. The Commissioner argues, and the majority agrees, that necessity — the emergency avoidance of death or serious bodily injury — is not even relevant to, much less a defense in, a judicial review hearing. I disagree.
II.
We start with the structure of what the Legislature labels the Implied Consent Law. See Minn.Stat. §§ 169A.50-.53 (2012). Section 169A.51 establishes implied consent for intoxication testing and outlines requirements for such testing. Section 169A.52 establishes civil consequences, including license revocation, for test refusal or failure.
When the Commissioner revokes a license, section 169A.53 allows the driver to seek review. The driver may obtain administrative review under subdivision 1, judicial review under subdivisions 2 and 3, *214or both forms of review. Minn.Stat. § 169A.58, subds. 1-8. This case arises out of Axelberg’s petition for judicial review.
Briefly, judicial review consists of a hearing in district court, conducted in most respects according to the Minnesota Rules of Civil Procedure. Minn.Stat. § 169A.53, subds. 2(d), 3(a). The hearing, while civil in nature, may be held at the same time as a hearing on pretrial motions in a criminal case for driving while impaired. Id., subd. 3(a). The “scope” of the hearing is governed by subdivision 3(b).
Subdivision 3(b) provides: “The scope of the [judicial review] hearing is limited to the issues in clauses (1) to (10).” Minn. Stat. § 169A.53, subd. 3(b) (emphasis added). Clauses (1) through (10) are phrased in the form of questions. To sustain a revocation based on test refusal or failure, the Commissioner must, by a preponderance of the evidence, persuade the court to answer “yes” to the relevant questions. See State v. Halvorson, 288 Minn. 424, 431, 181 N.W.2d 473, 477 (1970) (placing a preponderance of the evidence burden of proof on the Commissioner in an implied consent hearing).
While subdivision 3(b) does not allow open-ended judicial review, neither does it provide that the hearing is restricted to answering questions. Significantly, subdivision 3(b) does not say that the scope of judicial review is “limited to clauses (1) to (10),” or “limited to the questions in clauses (1) to (10).” Instead, subdivision 3(b) provides that the scope is “limited to the issues in clauses (1) to (10).” (Emphasis added.) The majority and I agree that the word “issues” means “topics.” Thus, it follows that any and all of the topics in clauses (1) through (10) are within the scope of judicial review. These topics include probable cause; driving, operation, and physical control of the vehicle; the arrest; test taking or refusal; and test results.
While the Commissioner has the burden to prevail on the relevant questions in subdivision 3(b), subdivision 3(c) puts a burden on the driver. Subdivision 3(c) provides: “It is an affirmative defense for the petitioner to prove that, at the time of the refusal, the petitioner’s refusal to permit the test was based upon reasonable grounds.” Minn.Stat. § 169A.53, subd. 3(c).
III.
With the structure of the. statute in mind, I turn to the issue of whether the judicial review hearing may include the affirmative defense of necessity. The defense of necessity is a narrow one, but it is deeply rooted in our legal system.
As the majority acknowledges, necessity is a valid defense in both criminal cases and civil tort actions. State v. Johnson, 289 Minn. 196, 200-02, 183 N.W.2d 541, 544-45 (1971). Necessity is a defense “only in emergency situations where the peril is instant, overwhelming, and leaves no alternative but the conduct in question.” Id. at 199, 183 N.W.2d at 543. While we recognize the severe threat posed by drunken drivers, see Heddan v. Dirkswager, 336 N.W.2d 54, 63 (Minn.1983), we also recognize that a necessity instruction may be appropriate in circumstances such as Axelberg’s, when an intoxicated victim’s only means to escape domestic violence is by vehicle. See State v. Hage, 595 N.W.2d 200, 202 (Minn.1999) (affirmative defense instruction given in criminal case when defendant asserted that she sought refuge in a car to flee from her abusive boyfriend). Moreover, the Legislature has excluded from the crime of reckless driving “the emergency operation of any vehicle when avoiding imminent danger.” Minn. Stat. § 169.13, subd. 3(b)(2) (2012).
*215I appreciate the majority’s point that our system of license revocation and review is neither a criminal proceeding nor a civil tort action, but a statutory administrative and judicial scheme without a common-law counterpart. So I agree with the majority that this case is one of statutory interpretation in which we read the Legislature’s words to decide whether it either: (a) banned, all affirmative defenses except reasonable refusal; or (b) left room for the judiciary to recognize the defense of necessity.
IV.
Neither subdivision 8(b) nor 3(c) specifically references “necessity.” See Minn. Stat. § 169A.53, subd. 3(b)-(c). But mere silence on a particular topic does not mean that the statute is unclear or ambiguous unless the silence generates more than one reasonable interpretation. See Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 760 (Minn.2010). The majority and I agree that the words of section 169A.53 are clear and unambiguous, but we come to precisely opposite conclusions about what they signify. In my view, the majority’s reading, which would bar the judiciary from doing justice, is unreasonable.
Tellingly, in subdivision 3(c), the Legislature chose the phrase “an affirmative defense,” employing the indefinite article “an.” The Legislature did not employ a definite article, such as “the.” State v. Hohenwald, 815 N.W.2d 823, 830 (Minn.2012) (interpreting the plain meaning of a statute based on the use of the definite article “the,” which is a “word of limitation” that refers to “a specific object”). So, as used here, the word “an” means “one,” as in: “It is one affirmative defense.” If the Legislature had meant to allow only a single affirmative defense and prohibit all others, it could have said so with ease. It could have used phrases such as “the only affirmative defense,” “the one affirmative defense,” or simply “the affirmative defense.”
Also significant is that the affirmative defense the Legislature described incorporates the word “reasonable.” This signals that the Legislature did not intend judicial review to be a mechanical, answer-the-question-and-only-the-question process without regard to reason. Rather, judicial review is a place where justice can be done.
Another strong statutory signal that the Legislature intended judicial review to be more than a mechanical answering of questions is the administrative review established by subdivision 1. If the Legislature truly wanted the judiciary to turn a blind eye to injustice, likely it would have blinded the administrative reviewer as well. To the contrary, the administrative reviewer may consider not just the evidence upon which the revocation was based, but “any other material information” for the purpose of determining whether “sufficient cause exists” for revocation. Minn.Stat. § 169A.53, subd. 1. It is troubling that, under the majority’s reading, the statute gives an administrative reviewer authority to do justice, while the judiciary cannot.
But, says the majority, the judiciary is restrained because subdivision 3(c) uses the term “limited” to describe the scope of the hearing. Of course the hearing is “limited,” but limited to what? The hearing is limited to the “issues,” or topics, in clauses (1) through (10). The majority notes that the affirmative defense of “reasonable” test refusal is relevant to the issue of test refusal, the topic of clause (7). The affirmative defense of “reasonable” test refusal explains why the person did not take the test. In the same manner, the affirmative defense of necessity is relevant to the issue of “driving, operating, or ... physical control of a motor vehicle,” a *216topic included in clauses (1) and (8). The affirmative defense of necessity explains why the person drove, operated, or was in physical control of the motor vehicle.
The majority’s stingy reading of the statute produces injustice, not only here but in other cases. If, as the majority holds, the statute prohibits all affirmative defenses but reasonable refusal, then any and all test failures would require license revocation, no matter the underlying facts. For example, it would be improper for a court to consider whether a driver had consumed alcohol after driving but before the test, and all such evidence would be irrelevant as a matter of law.
In this regard, the majority’s holding tacitly overrules a sensible, long-standing court of appeals precedent, Dutcher v. Commissioner of Public Safety, 406 N.W.2d 838 (Minn.App.1987), which recognized an affirmative defense for post-driving alcohol consumption. As the Dutcher court recognized, post-driving consumption “certainly is germane ... [and a] contrary result could revoke the license of one entirely sober at the time of the accident who thereafter imbibed but did not drive.” Id. at 336.
Over the last quarter century, we have never had occasion to review the holding in Dutcher and the Legislature has never overridden it. In fact, the Legislature has codified the post-driving consumption defense in criminal proceedings. Minn.Stat. § 169A.46, subd. 1 (2012). Unlike the majority opinion today, Dutcher⅛ holding represents good common sense.
In summary, there is nothing in the statute whereby the Legislature tied the judiciary’s hands to prevent us from recognizing an affirmative defense to avoid manifest injustice. The plain words of the statute are to the contrary.
V.
Because the words of the law are sufficiently explicit to ascertain and effectuate the intent of the Legislature, and their application to this situation is clear and free from all ambiguity, there is no need to turn to the canons of construction in Minn. Stat. § 645.16 (2012). If we did apply the canons, however, it is hard to imagine that the Legislature intended that the judiciary revoke the licenses of victims who drive only to escape domestic violence.
A driver’s license is an important property interest. Bell v. Burson, 402 U.S. 535, 539, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971); In re Source Code Evidentiary Hearings, 816 N.W.2d 525, 540 n. 16 (Minn.2012); Heddan v. Dirkswager, 336 N.W.2d 54, 58 (Minn.1983). For anyone, loss of a driver’s license can be devastating. Prideaux v. State Dep’t of Pub. Safety, 310 Minn. 405, 410, 247 N.W.2d 385, 389 (1976). But the stakes are even higher for victims of domestic violence. Loss of a license may deprive them of financial independence, treatment and counseling services, transportation for their children, and the only reliable means of escape in the next emergency. See Minn.Stat. § 645.16(6) (stating that “the consequences of a particular interpretation” are relevant to determining legislative intent).
In recent years the Legislature has taken the initiative to protect — not penalize and stigmatize — victims of domestic violence. For example, and of special relevance here, in 2006 the Legislature recognized that victims “establish new addresses in order to prevent their assailants or probable assailants from finding them.” Minn.Stat. § 5B.01 (2012). Under the Minnesota Secretary of State’s “Safe at Home” program, Minn. R. Ch. 8290 (2013), victims may use a designated address in all public matters, including on driver’s licenses and in court proceedings. *217Now, because of the majority’s unwillingness to read the law to avoid manifest injustice, the Legislature may wish to consider further measures to protect the next Jennifer Axelberg.
Finally, I am perplexed by the majority’s contention that any reading of the statute that does not foreclose the necessity defense is somehow an “act of pure judicial will” that constitutes a legislative-style policy choice. To the contrary; each of the three dissents is grounded in a careful analysis of the statutory text. Moreover, the necessity defense is not a mere policy preference; it is a legal concept deeply rooted in our jurisprudence. That is why we recognized it in Hage, 595 N.W.2d 200, another drunk driving case.
If there is any “pure judicial will” being exercised in this case, it might be the majority’s interpretation of this statute without regard to its “application to an existing situation,” Minn.Stat. § 645.16. Such judicial will sometimes operates “under the guise of exercising judicial restraint,” see Dukowitz v. Hannon Sec. Serv., 841 N.W.2d 147, 158 (Minn.2014) (Wright, J., dissenting).
Yes, we must never disregard “the letter of the law ... under the pretext of pursuing the spirit.” Minn.Stat. § 645.16. But, likewise, we must never disregard the spirit of the law under the pretext of pursuing the letter. In this case, both the letter and the spirit of the law leave room for us to do justice.
Accordingly, I respectfully dissent. I also join the dissents of Justice Wright and Justice Page.
PAGE, Justice (dissenting). I join in the dissent of Justice LILLEHAUG.
WRIGHT, Justice (dissenting). I join in the dissent of Justice LILLEHAUG.

. The Commissioner has statutory authority to pursue license revocation. See Minn.Stat. § 169A.52 (2012). Among the Commissioner's other statutory responsibilities are promoting "the highest attainable standards of ... justice for crime victims,” Minn.Stat. § 611A.74 (2012), including through the Crime Victims Services, advocating for the rights of victims of domestic violence, see Minn.Stat. §§ 518B.02, subd. 3, 611A.201, subd. 2(1) (2012).